        Case 4:19-cv-01930 Document 83 Filed on 01/28/21 in TXSD Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 WILLIAM MCGRATH,

     Plaintiff,                                     CASE NO.: 4:19-cv-01930

 -vs-

 CONN APPLIANCES, INC.,

     Defendant.



                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE



         COMES NOW the Plaintiff, WILLIAM MCGRATH, and the Defendant, CONN

APPLIANCES, INC., and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismiss,

with prejudice, each claim and count therein asserted by Plaintiff against the Defendant in the

above styled action, with Plaintiff and Defendant to bear their own attorney’s fees, costs and

expenses.

         Respectfully submitted this 28th day of January, 2021.



 /s/ Octavio Gomez                                /s/ Eric J. Troutman
 Octavio “Tav” Gomez, Esquire                     Eric J. Troutman, Esquire
 (Admitted Pro Hac Vice)                          (Admitted Pro Hac Vice)
 Morgan & Morgan, Tampa, P.A.                     Squire Patton Boggs (US) LLP
 201 N. Franklin St., 7th Floor                   555 South Flower St., 31st Floor
 Tampa, FL 33602                                  Los Angeles, CA 90071
 Tele: (813) 223-5505                             Tele: (213) 624-2500
 Fax: (813) 223-5402                              Fax: (213) 623-4581
 tgomez@forthepeople.com                          Eric.Troutman@squirepb.com
 Attorney for Plaintiff                           Attorney for Defendant



010-9163-9060/1/AMERICAS
